Gest, J.,
The adjudication of the Auditing Judge is in accordance with the decision of Judge Penrose in Keys’s Estate, 4 Dist. R. 134, and Keys’s Estate (No. 1), 4 Dist. R. 281. The gift in that case, indeed, was made simply to the heirs of the widow at her death, while here the gift is to her heirs-at-law or next of kin, but the difference would appear to be immaterial under Serfass v. Serfass, 190 Pa. 484.
The exceptions are, therefore, dismissed and the adjudication is confirmed absolutely.
Thompson, J., was absent and Van Dusen, J., did not sit.